UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7035


NIGEL CLARKE, and all other similarly situated,

                     Plaintiff - Appellant,

              v.

FOURTH CIRCUIT COURT JUDGES; EASTERN DISTRICT OF NORTH
CAROLINA JUDGES,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-ct-03025-D)


Submitted: February 26, 2019                                      Decided: March 12, 2019


Before MOTZ, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nigel Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nigel Clarke appeals the district court’s order dismissing under 28 U.S.C.

§ 1915A(b) (2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court. *

Clarke v. Fourth Circuit Court Judges, No. 5:17-ct-03025-D (E.D.N.C. Aug. 1, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
         Although Clarke has named the judges of this court as defendants, we exercise
our discretion to decide the appeal pursuant to the rule of necessity. See United States v.
Will, 449 U.S. 200, 211-17 (1980).


                                            2